Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
 v.                                                )       Case No. 20-CR-004-GKF
                                                   )
 ELISA KAYE SANDERS,                               )
                                                   )
                 Defendant.                        )

                                     OPINION AND ORDER

          This matter comes before the court on the Motion to Quash the Search and Seizure and

 Suppress All Evidence Obtained Therefrom [Doc. 34] of defendant Elisa Kaye Sanders. For the

 reasons discussed below, the motion is denied in part, and the court defers ruling in part pending

 the evidentiary hearing to be conducted on June 9, 2020 at 1:30 p.m.

                                         Search Warrant

          On May 8, 2018, the government applied for a warrant to search the premises known as

 L’Chaim Medical Spa, located at 6616 S. Memorial Drive, Tulsa, Oklahoma, 74133 (Spa), related

 to alleged violations of 21 U.S.C. §§ 331(c), (k). [Doc. 34-1, pp. 42-71]. The application was

 assigned case number 18-MJ-63-PJC. Special Agent for the Food & Drug Administration’s Office

 of Criminal Investigations Jeremy Bain swore to and signed the application and Affidavit in

 Support of Search Warrant (Affidavit) before U.S. Magistrate Judge Paul J. Cleary, who issued

 the warrant that day. [Id. at pp. 2-8]. The Affidavit avers that Ms. Sanders owned the Spa. [Id. at

 p. 48]. On May 15, 2018, the FDA Office of Criminal Investigations searched the Spa. [Id. at pp.

 9-41].

                                        Procedural History

          On January 14, 2020, the grand jury returned an Indictment against Ms. Sanders [Doc. 2],
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 2 of 14




 which was superseded on June 1, 2020. [Doc. 55]. The Superseding Indictment charges Ms.

 Sanders with two counts of mail fraud under 18 U.S.C. § 1341, and thirteen counts of wire fraud

 under § 1343. Specifically, the Superseding Indictment charges:

         From at least in or about November of 2012, a more exact date being unknown to
         the Grand Jury, to on or about April 1, 2018, in the Northern District of Oklahoma
         and elsewhere, the defendant, ELISA KAYE SANDERS, knowingly devised, and
         intended to devise, a scheme and artifice to defraud clients seeking treatment from
         a spa owned in part, and operated by, SANDERS, staff associated with her spa, and
         the state and federal regulatory agencies responsible for the oversight of her spa’s
         activities; and to obtain money from her spa’s clients by means of materially false
         and fraudulent pretenses, representations, and promises; and by intentional
         concealment and omissions of material facts, as described below (“the Scheme”):

 [Doc. 55, p. 1]. According to the Superseding Indictment, “[t]he purpose of the Scheme was to

 enrich SANDERS by obtaining money from clients; to use those funds to operate her spa; to

 support SANDERS’ lifestyle; and to conceal from the clients, staff associated with the spa, and

 the federal and state regulatory agencies responsible for the oversight of the spa’s activities, the

 truth about the source and prescribing of prescription drugs and devices offered by SANDERS.”

 [Id. ¶ 1].

         Ms. Sanders moved to suppress all evidence obtained during the search and seizure of the

 Spa for six stated reasons, which may be fairly be summarized in three general categories: (1) the

 Affidavit contains insufficient facts from which the Magistrate Judge could determine probable

 cause existed; (2) the warrant is a general warrant and is not sufficiently particular; and (3) agents

 conducting the search exceeded the scope of the warrant. [Doc. 34]. Eight days later, Ms. Sanders

 requested an evidentiary hearing on the motion to suppress, specifically to examine Bain and

 “establish the information he had prior to serving the search warrant and the evidence he obtained

 from the items seized in the warrant.” [Doc. 37, p. 1]. Ms. Sanders states “[i]t is believed it will

 be obvious from [Bain’s] testimony that he never had probable cause to believe there was evidence




                                                 -2-
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 3 of 14




 of crimes or criminal activity in the 1,250+ patient files and virtually every single business record

 and computer hard drive seized from the medical spa.” [Id.].

         The court granted Ms. Sanders’s request for evidentiary hearing based upon its general

 practice of hearing all pending motions during the pretrial conference. [Doc. 39]. The government

 subsequently filed a written response in opposition to the motion to suppress, wherein it asked the

 court to reconsider its order granting the requested evidentiary hearing. [Doc. 46, pp. 26-27]. The

 court therefore first addresses the necessity for, and scope of, an evidentiary hearing.

                                        Evidentiary Hearing

         Significantly, Ms. Sanders does not argue that a hearing is required pursuant to Franks v.

 Delaware, 438 U.S. 154 (1978). 1 See generally [Doc. 34; Doc. 37]. However, as recognized by

 now Supreme Court Justice Gorsuch, what is not mandatory, may still be permissible, and this

 court possesses discretion in choosing its pretrial procedures, “including whether to take the matter

 on the briefs, hear oral argument, or hold an evidentiary hearing.” United States v. Herrera, 782

 F.3d 571, 573-74 (10th Cir. 2015).

         The court has reviewed the briefs and supporting documents submitted by the parties and

 concludes that the existence of probable cause and the particularity requirement may be resolved

 on the basis of the briefs and without oral argument or an evidentiary hearing. Thus, this order

 resolves Ms. Sanders’s arguments with respect to those issues. However, this order does not

 address Ms. Sanders’s contention that the executing agents exceeded the scope of the warrant. See

 infra, p. 14.



 1
   To mandate a hearing under Franks, “[t]here must be allegations of deliberate falsehood or of
 reckless disregard for the truth, and those allegations must be accompanied by an offer of proof . .
 . . Affidavits or sworn or otherwise reliable statements of witnesses should be furnished, or their
 absence satisfactorily explained.” Franks, 438 U.S. at 171. Ms. Sanders fails to make the requisite
 substantial showing.


                                                 -3-
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 4 of 14




                                          Probable Cause

        The Fourth Amendment provides: “The right of the people to be secure in their persons,

 houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and

 no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and

 particularly describing the place to be searched, and the persons or things to be seized.” U.S.

 Const. amend. IV. With respect to probable cause, the U.S. Supreme Court has stated:

        The task of the issuing magistrate is simply to make a practical, common-sense
        decision whether, given all the circumstances set forth in the affidavit before him,
        including the “veracity” and “basis of knowledge” of persons supplying hearsay
        information, there is a fair probability that contraband or evidence of a crime will
        be found in a particular place. And the duty of a reviewing court is simply to ensure
        that the magistrate had a “substantial basis for . . . conclud[ing]” that probable cause
        existed.

 Illinois v. Gates, 462 U.S. 213, 238-39 (1983); see also United States v. Grimmett, 439 F.3d 1263,

 1270 (10th Cir. 2006) (quoting United States v. Simpson, 152 F.3d 1241, 1246 (10th Cir. 1998))

 (“In determining whether probable cause exists to issue a warrant, the issuing judge must decide

 whether, given the totality of the circumstances, ‘there is a fair probability that contraband or

 evidence of a crime will be found in a particular place.’”). To make the determination, the

 magistrate judge “may draw reasonable inferences from the material provided in the warrant

 application.” United States v. Nolan, 199 F.3d 1180, 1183 (10th Cir. 1999) (quoting United States

 v. Rowland, 145 F.3d 1194, 1205 (10th Cir. 1998)). Ms. Sanders challenges the existence of

 probable cause for four (4) general reasons.

        First, Ms. Sanders argues that the Affidavit provides no factual basis for a conclusion that

 Botox and Juvederm were “misbranded” pursuant to 21 U.S.C. § 331. Section 331 states in

 relevant part:

        [T]he following acts and the causing thereof are prohibited:




                                                 -4-
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 5 of 14




                (c)     The receipt in interstate commerce of any food, drug, device,
                        tobacco product, or cosmetic that is adulterated or misbranded, and
                        the delivery or proffered delivery thereof for pay or otherwise.

                                             ***

                (k)     The alteration, mutilation, destruction, obliteration, or removal of
                        the whole or any part of the labeling of, or the doing of any other act
                        with respect to, a food, drug, device, tobacco product, or cosmetic,
                        if such act is done while such article is held for sale (whether or not
                        the first sale) after shipment in interstate commerce and results in
                        such article being adulterated or misbranded.

 21 U.S.C. § 331(c), (k) (emphasis added).

        Botox is a prescription drug and, as such, “shall be dispensed only . . . upon a written

 prescription of a practitioner licensed by law to administer such drug.” 21 U.S.C. § 353(b)(1).

 Pursuant to § 353(b)(1) “[t]he act of dispensing a drug contrary to the provisions of this paragraph

 shall be deemed to be an act which results in the drug being misbranded while held for sale.” Id.

        Juvederm is a prescription device. See 21 U.S.C. § 321(h)(2), (3); 21 C.F.R. § 801.109

 (“A device which, because of any potentiality for harmful effect, or the method of its use, or the

 collateral measures necessary to its use is not safe except under the supervision of a practitioner

 licensed by law to direct the use of such device, and hence for which ‘adequate directions for use’

 cannot be prepared.”). A prescription device is “misbranded” if it does not bear “adequate

 directions for use.” 21 U.S.C. § 352(f). “Adequate directions for use means directions under

 which the layman can use a device safely and for the purposes for which it is intended.” 21 C.F.R.

 § 801.5. Thus, because prescription devices require the supervision of a practitioner licensed by

 law to direct the use of such device, prescription devices are presumptively misbranded. See

 United States v. An Article of Device, 731 F.2d 1253, 1261 (7th Cir. 1984).

        Pursuant to these statutes and regulations, prescription drugs and devices are “misbranded”




                                                 -5-
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 6 of 14




 when they are not dispensed by a practitioner authorized by law in the manner prescribed by the

 statutes. 21 U.S.C. § 353(b)(1); An Article of Device, 731 F.2d at 1261. 2 Here, the Affidavit states

 that Ms. Sanders lost her nursing license in 2016 as a result of her treating patients without the

 requisite involvement of a medical professional. Additionally, the Affidavit details complaints

 and patient interviews indicating that Ms. Sanders administered prescription drugs or devices to at

 least eight separate patients, without physician supervision, during 2017 to 2018. [Doc. 34-1, pp.

 59-64].     Based on this evidence, a substantial basis existed for Magistrate Judge Cleary’s

 conclusion that there was a fair probability that evidence of “misbranding” would be found at the

 Spa so as to establish probable cause.

           Second, Ms. Sanders argues for suppression because the warrant sought evidence of

 violations of 21 U.S.C. § 331, but she has not been charged under that statute. However, it is well-

 established that “so long as the prosecutor has probable cause to believe that the accused

 committed an offense defined by statute, the decision whether or not to prosecute, and what charge

 to file or bring before a grand jury, generally rests entirely in his discretion.” Bordenkircher v.

 Hayes, 434 U.S. 357, 364 (1978).

           Third, Ms. Sanders argues that the facts included in the Affidavit were stale and therefore

 insufficient to establish probable cause. “[W]hether information is too stale to establish probable

 cause depends on the nature of the criminal activity, the length of the activity, and the nature of

 the property to be seized.” United States v. Mathis, 357 F.3d 1200, 1207 (10th Cir. 2004) (quoting

 United States v. Snow, 919 F.2d 1458, 1460 (10th Cir. 1990)). “‘[O]ngoing and continuous activity

 makes the passage of time less critical’ when judging the staleness of information upon which a



 2
  Ms. Sanders’s motion is primarily directed to argument that insufficient evidence existed of
 “mislabeling.” However, mislabeling is but one means through which an item may be
 “misbranded.”


                                                  -6-
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 7 of 14




 search warrant is based.” Id.

        Ms. Sanders relies heavily on the Affidavit’s assertion that a January 26, 2015 trash pull

 recovered evidence of Botox and Juvederm that was not approved for distribution within the

 United States. However, as previously stated, the Affidavit also includes evidence that Ms.

 Sanders, after revocation of her nursing license, administered injections of prescription drugs and

 devices to patients without supervision from March of 2017 to February 9, 2018. The warrant was

 issued on May 8, 2018—three months after the last date alleged in the Affidavit. The majority of

 the records sought were business records. “It is eminently reasonable to expect that such records

 would be maintained in th[e] office[] for a period of time and surely as long as . . . three months.”

 Andersen v. Maryland, 427 U.S. 463, 478 n.9 (1976).

        Fourth, Ms. Sanders argues that the Affidavit omitted exculpatory evidence, specifically

 that: (1) FDA agents conducted trash pulls on January 26, 2018 and February 9, 2018, and the

 products found were legitimate, and (2) that an unidentified state medical board only noted use of

 prescription drugs by Sanders without physician supervision through July 16, 2014. Pursuant to

 Franks, “a Fourth Amendment violation occurs if (1) an officer’s affidavit supporting a search

 warrant application contains a reckless misstatement or omission that (2) is material because, but

 for it, the warrant could not have lawfully issued.” Herrera, 782 F.3d at 573 (citing Franks, 438

 U.S. at 155-56); see also United States v. McKissick, 204 F.3d 1282, 1297 (10th Cir. 2000) (“The

 standards of deliberate falsehood and reckless disregard set forth in Franks apply to material

 omissions, as well as affirmative falsehoods.”). However, “Franks does not extend to immaterial

 omissions.” Stewart v. Donges, 915 F.2d 572, 583 (10th Cir. 1990). “To determine materiality,

 we assess whether probable cause would exist if omitted facts were included and misstatements

 were removed from the affidavit.” United States v. Hopson, 643 F. App’x 694, 696 (10th Cir.




                                                 -7-
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 8 of 14




 2016) (unpublished) 3; Herrera, 782 F.3d at 575 (where “intentional, knowing, or reckless

 omissions” are alleged, “[the] court must add in the omitted facts and assess the affidavit in that

 light”).

            Even inclusive of the omitted facts, given the totality of circumstances, a fair probability

 existed that evidence of “misbranding” in violation of 21 U.S.C. § 331 would be found at the Spa.

 Ms. Sanders provides the court a single record—purportedly from an investigation conducted by

 a medical board—documenting treatments from July 2, 2013 through July 16, 2014 administered

 by her without face-to-face assessment of the patient by a physician and/or physician order.

 However, the record does not vitiate evidence presented through at least eight (8) patient

 interviews that they received treatment from Sanders without physician supervision in 2017 and

 2018. [Doc. 34-1, pp. 60-64]. Further, evidence of legitimate products found in the January and

 February 2018 trash pulls does not preclude a conclusion that items found in the trash were

 misbranded by virtue of administration by Ms. Sanders without physician supervision/order. [Id.

 at pp. 62-64]. For the foregoing reasons, probable cause existed even if the omitted facts are

 included in the Affidavit, and no constitutional violation occurred. Ms. Sanders’s motion to

 suppress, insofar as it is premised on a lack of probable cause, is denied.

                                               Particularity

            As previously stated, the Fourth Amendment provides: “The right of the people to be

 secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,

 shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or

 affirmation, and particularly describing the place to be searched, and the persons or things to be



 3
  “Unpublished decisions are not precedential, but may be cited for their persuasive value.” 10th
 Cir. R. 32.1(A).



                                                    -8-
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 9 of 14




 seized.” U.S. Const. amend. IV (emphasis added). “The particularity requirement ensures that a

 search is confined in scope to particularly described evidence relating to a specific crime for which

 there is demonstrated probable cause.” Voss v. Bergsgaard, 774 F.2d 402, 404 (10th Cir. 1985).

 The Tenth Circuit applies a “practical” test to determine if a description of items to be seized is

 sufficiently particular. United States v. Leary, 846 F.2d 592, 600 (10th Cir. 1988). “A description

 is sufficiently particular when it enables the searcher to reasonably ascertain and identify the things

 authorized to be seized.” Id. (quoting United States v. Wolfenbarger, 696 F.2d 750, 752 (10th Cir.

 1982)).

           As a general rule, reviewing courts “should interpret warrants in a commonsense and

 realistic fashion, rather than a hypertechnical manner.” United States v. Sells, 463 F.3d 1148, 1156

 (10th Cir. 2006) (internal quotation marks omitted). In addition, “whether a search warrant is

 sufficiently particular depends in part on the nature of the crimes being investigated.” United

 States v. Cooper, 654 F.3d 1104, 1127 (10th Cir. 2011). “Even a warrant that describes the items

 to be seized in broad or generic terms may be valid when the description is as specific as the

 circumstances and the nature of the activity under investigation permit.” United States v. Riccardi,

 405 F.3d 852, 862 (10th Cir. 2005) (quoting Leary, 846 F.2d at 600).

           To identify the person or describe the property to be seized, the warrant refers to

 “Attachment B.” [Doc. 34-1, p. 2]. “Attachment B” is prefaced with the following statement:

 “The following items, which constitute evidence, fruits, and instrumentalities of violations of

 federal law, including but not limited to violations of 21 U.S.C. § 331 for the receipt and

 distribution of misbranded drugs and devices.” [Doc. 34-1, p. 5]. Attachment B then sets forth

 fifteen (15) separate categories of property, two of which include various sub-categories. 4 [Id. at


 4
     Attachment B includes two categories designated as category no. 13. [Doc. 34-1, pp. 6-7].


                                                  -9-
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 10 of 14




 pp. 5-8].

        The government urges the court to interpret the preface of Attachment B as limiting all

 separate categories of property set forth below as being limited to evidence of the receipt and

 distribution of misbranded drugs and devices, including in violation of 21 U.S.C. § 331. Thus, the

 government argues that the warrant is sufficiently particular because it is limited in scope to

 evidence of a specific federal crime. United States v. Christie, 717 F.3d 1156, 1165-66 (10th Cir.

 2013); United States v. Burke, 633 F.3d 984, 992 (10th Cir. 2011).

        However, interpreting Attachment B in a commonsense fashion, the warrant is not so

 limited. Rather, the warrant permits seizure of any “evidence, fruits, and instrumentalities of

 violations of federal law,” which includes, but is not limited to, violations of 21 U.S.C. § 331 for

 the receipt and distribution of misbranded drugs and devices. Further, eight (8) of the fifteen (15)

 categories are not specifically limited to evidence of misbranded drugs or devices. Thus, the

 warrant is not limited to evidence of any particular crime and is therefore facially overbroad. See

 Cassady v. Goering, 567 F.3d 628, 635 (10th Cir. 2009) (quoting Voss, 774 F.2d at 405) (“[T]he

 warrant did not confine the scope of the search to any particular crime . . . . Consequently, ‘[t]he

 warrant[] allowed precisely the kind of rummaging through a person’s belongings, in search of

 evidence of even previously unsuspected crimes or of no crime at all, the fourth amendment

 proscribes.’”).

                         Good Faith Exception to the Exclusionary Rule

        Although the warrant is facially invalid, suppression does not necessarily follow. 5 “Even

 if a warrant fails to satisfy the Fourth Amendment’s particularity requirement, the exclusionary


 5
  Although this order does not include an extensive discussion of the particularity requirement, the
 court may decide the issue based upon application of the good faith exception. See United States
 v. De La Torre, 543 F. App’x 827, 829 (10th Cir. 2013) (unpublished) (collecting cases).


                                                - 10 -
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 11 of 14




 rule should not be applied to suppress evidence obtained by officers acting in objectively

 reasonable reliance on a search warrant issued by a detached and neutral magistrate judge that is

 ultimately deemed invalid.” United States v. Russian, 848 F.3d 1239, 1246 (10th Cir. 2017) (citing

 United States v. Leon, 468 U.S. 897, 922 (1984)). 6 Importantly, “the exclusionary rule is not an

 individual right.” Herring v. United States, 555 U.S. 135, 141 (2009). The rule’s purpose is to

 deter police misconduct, and “the suppression of evidence obtained pursuant to a warrant should

 be ordered only in the unusual cases in which exclusion will further the purposes of the

 exclusionary rule.” Riccardi, 405 F.3d at 863 (citing Leon, 468 U.S. at 918). The rule applies only

 where it results in appreciable deterrence, and “the benefits of deterrence must outweigh the costs.”

 Herring, 555 U.S. at 141.

        In the Tenth Circuit, “a suppression court’s assessment of an officer’s good faith is

 confined to reviewing the four corners of the sworn affidavit and any other pertinent information

 actually shared with the issuing judge under oath prior to the issuance of the warrant, as well as

 information relating to the warrant application process.” United States v. Knox, 883 F.3d 1262,

 1272 (10th Cir. 2018). “Reliance upon a warrant issued by a neutral magistrate creates a

 ‘presumption . . . [that] the officer is acting in good faith.’” Chambers, 882 F.3d at 1310 (quoting

 United States v. Cardall, 773 F.2d 1128, 1133 (10th Cir. 1985)). For four reasons, the court




 6
   As previously stated, Ms. Sanders also argues that the warrant was not supported by probable
 cause. “Under the good-faith exception to the exclusionary rule, if a warrant is not supported by
 probable cause, the evidence seized pursuant to the warrant need not be suppressed if the executing
 officer acted with an objective good-faith belief.” United States v. Chambers, 882 F.3d 1305, 1310
 (10th Cir. 2018) (quoting United States v. Edwards, 813 F.3d 953, 970 (10th Cir. 2015)). For the
 reasons discussed above, the warrant was supported by probable cause and therefore was not
 “devoid of factual support.” See id. (“An affidavit lacks indicia of probable cause when it does
 not contain factual support.”). Thus, the good faith exception would apply even if the Affidavit
 failed to establish probable cause. See United States v. Sanchez, No. CR-18-245-D, 2019 WL
 113780, at **6-7 (W.D. Okla. Jan. 4, 2019).


                                                - 11 -
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 12 of 14




 concludes that the officer’s reliance on the warrant was objectively reasonable.

         First, but for the omission of a comma, the government’s interpretation of Attachment B

 would be entirely reasonable. As previously stated, the government argues that the prefatory

 language of Attachment B limits all the separate categories of property to evidence of the receipt

 and distribution of misbranded drugs and devices, including violations of 21 U.S.C. § 331. Had

 the warrant included a second comma after § 331—that is, stated, “The following items, which

 constitute evidence, fruits, and instrumentalities of violations of federal law, including but not

 limited to violations of 21 U.S.C. § 331[,] for the receipt and distribution of misbranded drugs and

 devices”—a common sense interpretation of the warrant would limit the items to be seized to

 evidence of violations of federal law for the receipt and distribution of misbranded drugs and

 devices, including violations of 21 U.S.C. § 331. Although the actual drafting did not accomplish

 the limitation, “one can see how a reasonable officer might have thought that the limitations in the

 [prefatory] portion of Attachment B would be read to also apply to the” categories set forth below.

 See United States v. Otero, 563 F.3d 1127, 1134 (10th Cir. 2009).

         Second, the prefatory language of Attachment B refers to violations of “21 U.S.C. § 331

 for the receipt and distribution of misbranded drugs and devices,” and seven (7) of the categories

 of evidence that follow are limited to evidence pertaining to “misbranded drugs or devices.” [Doc.

 34-1, pp. 44-46]. The Tenth Circuit has previously held that references to specific types of material

 or statutes are constitutionally sufficient. See Christie, 717 F.3d at 1165 (collecting cases). Further,

 Agent Bain, who executed the application and Affidavit and conducted the search, limited the

 Affidavit to probable cause of violations of §§ 331(c) and (k). Russian, 848 F.3d at 1246; Otero,

 563 F.3d at 1135. Based on the multiple references to “misbranded drugs and devices” and § 331

 included in Attachment B, as well as the technical failure of one comma in the prefatory language,




                                                  - 12 -
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 13 of 14




 the court concludes that a reasonable officer would not have recognized that the warrant lacked

 sufficient particularity. 7

         Third, in addition to signing the warrant itself, the magistrate judge signed the warrant

 application and the affidavit. [Doc. 34-1, pp.42, 71]. “The magistrate judge’s approval of the

 application and affidavit . . . further supports the objective reasonableness of [the agents’] reliance

 on the warrant.” Russian, 848 F.3d at 1247. This is particularly true in this case where the omission

 of a comma significantly altered the scope of the warrant. “In the ordinary case, an officer cannot

 be expected to question the magistrate’s . . . judgment that the form of the warrant is technically

 sufficient. [O]nce the warrant issues, there is literally nothing more the policeman can do in

 seeking to comply with the law.” Leon, 468 U.S. at 921 (quotation and citation omitted).

         Fourth and finally, exclusion would not further the underlying purpose of the exclusionary

 rule, as any abuse was not of the deliberate or flagrant nature that the rule was designed to deter.

 See Herring, 555 U.S. at 143-44. The Supreme Court has explained:

         When the police exhibit deliberate, reckless, or grossly negligent disregard for
         Fourth Amendment rights, the deterrent value of exclusion is strong and tends to
         outweigh the resulting costs. But when the police act with an objectively
         reasonable good-faith belief that their conduct is lawful, or when their conduct
         involves only simple, isolated negligence, the deterrence rationale loses much of its
         force, and exclusion cannot pay its way.

 Davis v. United States, 564 U.S. 229, 238 (2011) (internal quotation marks and citations omitted).

 Here, the court concludes that the agents acted with an objectively reasonable good-faith belief



 7
   Ms. Sanders urges the court to apply an unpublished decision of two panel judges to conclude
 that the good faith exception does not apply. See United States v. Dunn, 719 F. App’x 746 (10th
 Cir. 2017). The court declines to do so. Dunn is not persuasive as, in that case, the warrant was
 prefaced with a catch all phrase that indicated that the items to be searched “include[d] but are not
 limited to” the listed items. Dunn, 719 F. App’x at 748. Here, in contrast, the phrase referenced
 “violations of federal law, including but not limited to violations of 21 U.S.C. § 331.” Thus, unlike
 in Dunn, the language did not expand the scope of the items to be searched. Additionally, as an
 unpublished decision, the opinion is not precedential. 10th Cir. R. 32.1(A).


                                                 - 13 -
Case 4:20-cr-00004-GKF Document 60 Filed in USDC ND/OK on 06/04/20 Page 14 of 14




 that their conduct was lawful, and, at most, their conduct merely rises to simple, isolated

 negligence.

        The court therefore concludes that the good faith exception to the exclusionary rule applies

 to prohibit exclusion based on the warrant’s lack of particularity. However, the Tenth Circuit has

 held that “[t]he Leon good faith exception will not save an improperly executed warranted.”

 United States v. Angelos, 433 F.3d 738, 746 (10th Cir. 2006) (quoting United States v. Rowland,

 145 F.3d 1194, 1208 n.10 (10th Cir. 1998)).

        To determine whether the executing agents exceeded the scope of the warrant, the court

 concludes that it would benefit from the presentation of additional evidence. Thus, the court will

 conduct an evidentiary hearing on June 9, 2020 at 1:30 p.m. With respect to Ms. Sanders’s motion

 to suppress, the hearing is limited in scope to the discrete issue of whether executing officers

 exceeded the scope of the warrant. The court need not entertain argument or evidence regarding

 the issues decided above, including whether the Affidavit was sufficient to establish probable

 cause, the particularity of the warrant, or application of the Leon good faith exception. Should the

 court also wish to entertain evidence or argument regarding any other motion in limine that remains

 pending at the time of the hearing, the court will enter a separate minute order advising counsel in

 advance. Otherwise, counsel need not be prepared to present evidence or argument regarding any

 other pending motion.

                                            Conclusion

        WHEREFORE, the Motion to Quash the Search and Seizure and Suppress All Evidence

 Obtained Therefrom [Doc. 34] of defendant Elisa Kaye Sanders is denied in part and deferred in

 part pending the evidentiary hearing to be conducted on June 9, 2020 at 1:30 p.m.

        IT IS SO ORDERED this 4th day of June, 2020.




                                                - 14 -
